UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2200 Lucien Way, Suite 201 Maitland, Florida (Zip Code) (Address of principal executive offices) (407) 475-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of October 12, 2011 there were 2,743,699 common shares, no par value, outstanding, excluding 270 common shares held in escrow. i WORKSTREAM INC. TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as ofAugust 31, 2011 and May 31, 2011 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended August 31, 2011 and 2010 2 Consolidated Statement of Shareholders’ Equity for the Three Months Ended August 31, 2011 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended August 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4T. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 32 Signatures 33 ii WORKSTREAM INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of August 31, 2011 and May 31, 2011 Notes August 31, 2011 May 31, 2011 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $581,736 and $571,078 at August 31, 2011 and May 31, 2011, respectively Prepaid expenses and other assets Total current assets Equipment, net Other assets Intangible assets, net 4 Goodwill 4 TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE PREFERRED STOCK AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Accrued liabilities 5 Accrued compensation Current portion of long-term debt, related party Current portion of long-term obligations 6 Deferred revenue Liabilities of discontinued operations - Total current liabilities Secured note payable and accrued interest, net-related party 2 - Long-term debt, related party 3 Long-term obligations, less current portion 6 Deferred revenue – long-term - Common stock warrant liability 1 Total liabilities Commitments and Contingencies 7 Preferred shares, Class A series B, no par value, issued and outstanding 481,174 shares as of August 31, 2011 - SHAREHOLDERS’ EQUITY: 8 Preferred shares, Class A series A, no par value - - Common shares, no par value, issued and outstanding 2,693,598 and 2,517,373 shares as of August 31, 2011 and May 31,2011 Additional paid-in capital Accumulated deficit 1 ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity TOTAL LIABILITIES, PREFERRED STOCK AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to these condensed consolidated financial statements. 1 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS & COMPREHENSIVE LOSS For the Three Months Ended August 31, 2011 and 2010 (Unaudited) Three Months Ended Notes August 31, 2011 August 31, 2010 Revenues, net Cost of revenues (exclusive of amortization and depreciation expense noted below) Gross profit Operating expenses: Selling and marketing General and administrative Research and development Amortization and depreciation Total operating expenses Business Income Corporateand stock compensation expense: RSU/Option Expense Public company expense Corporate overhead Total corporate and stock compensation expenses Operating Loss ) ) Other income / (expense): Interest income and expense, net ) Gain on extinguishment of debt 2 - Change in fair value of warrants and derivative 2 - Impairment of goodwill 4 - Other income and expense, net ) Other income (expense), net Income (loss) before income tax expense ) Income tax expense ) ) Net Income (loss) from Continuing Operations $ ) $ Net Income from Discontinued Operations $ $ Net Income (loss) $ ) $ Earnings (loss) per sharefrom continuing operations- basic $ ) $ Earnings (loss) per sharefrom continuing operations- diluted $ ) $ Earnings per sharefrom discontinued operations- basic $ $ Earnings per sharefrom discontinued operations- diluted $ $ Earnings (loss) per share - basic $ ) $ Earnings (loss) per share - diluted 10 $ ) $ Weighted average number of common shares outstanding: Basic Diluted Net income (loss) $ ) $ Comprehensive loss: Foreign curency translation adjustment ) ) COMPREHENSIVE INCOME (LOSS) $ ) $ See accompanying notes to these condensed consolidated financial statements. 2 WORKSTREAM INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Total Common Stock Paid-In Comprehensive Accumulated Shareholders' Comprehensive Shares Amount Capital Loss Deficit Equity Loss Balance at May 31, 2011 $ $ $ ) $ ) $ Restricted stock unit grants and expense Issuance of perferred shares - Issuance of perferred shares for settlement of debt - Stock option expense Issuance of common shares for services Issuance of common shares for compensation Net loss ) ) ) Cumulative translation adjustment ) ) ) Comprehensive loss $ ) Balance at August 31, 2011 $ $ $ ) $ ) $ 3 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended August 31, 2011 and 2010 (Unaudited) Three Months Ended August 31, 2011 August 31, 2010 Cash flows used in operating activities: Net income / (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization and depreciation Amortization of deferred financing costs - Leasehold inducement amortization 46 Allowance for doubtful accounts, net Impairment of goodwill - ) Stock-based compensation Non-cash compensation of stock purchased by management - Non-cash compensation of stock for services - Non-cash compensation of stock for compensation - Gain on exchange of senior secured notes payable - ) Change in fair value of warrants and derivative - ) Net change in components of working capital: Accounts receivable ) ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued liabilities ) Accrued compensation ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows used in investing activities: Purchase of equipment ) - Capitalization of Software Development Costs ) - Net cash used in investing activities ) - Cash flows provided by / (used in) financing activities: Proceeds from issuance of common stock - Proceeds from issuance of senior secured note payable, net of issuance costs $90,000 - Proceeds from issuance of preferred stock, net of issuance costs of $60,534 - Repayment of long-term obligations ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental schedule of non-cash investing and financing activities: Exchange of senior secured notes for common stock $
